Name: 80/1286/EEC: Commission Decision of 22 December 1980 on the reimbursement by the Guidance Section of the EAGGF to the Federal Republic of Germany of premiums paid during the years 1978 and 1979 for the conversion of dairy herds to meat production (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D128680/1286/EEC: Commission Decision of 22 December 1980 on the reimbursement by the Guidance Section of the EAGGF to the Federal Republic of Germany of premiums paid during the years 1978 and 1979 for the conversion of dairy herds to meat production (Only the German text is authentic) Official Journal L 377 , 31/12/1980 P. 0032++++COMMISSION DECISION OF 22 DECEMBER 1980 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE FEDERAL REPUBLIC OF GERMANY OF PREMIUMS PAID DURING THE YEARS 1978 AND 1979 FOR THE CONVERSION OF DAIRY HERDS TO MEAT PRODUCTION ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/1286/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 2788/72 ( 2 ) , AND IN PARTICULAR ARTICLE 7 ( 1 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1353/73 OF 15 MAY 1973 INTRODUCING A PREMIUM SYSTEM FOR THE CONVERSION OF DAIRY COW HERDS TO MEAT PRODUCTION AND A DEVELOPMENT PREMIUM FOR THE SPECIALIZED RAISING OF CATTLE FOR MEAT PRODUCTION ( 3 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 266/75 ( 4 ) , AND IN PARTICULAR ARTICLES 16 ( 2 ) AND 17 ( 2 ) THEREOF , WHEREAS THE FEDERAL REPUBLIC OF GERMANY HAS MADE AN APPLICATION FOR REIMBURSEMENT IN RESPECT OF EXPENDITURE INCURRED IN RESPECT OF PREMIUMS GRANTED DURING THE YEARS 1978 AND 1979 ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 2641/74 OF 15 OCTOBER 1974 CONCERNING APPLICATIONS FOR THE REFUND BY THE GUIDANCE SECTION OF THE EAGGF OF PREMIUMS FOR THE CONVERSION OF DAIRY HERDS TO MEAT PRODUCTION AND OF DEVELOPMENT PREMIUMS FOR THE SPECIALIZED RAISING OF CATTLE FOR MEAT PRODUCTION ( 5 ) ; WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT ELIGIBLE PREMIUMS AMOUNTING TO DM 5 756 622,45 WERE PAID UNDER THE CONDITIONS LAID DOWN IN ARTICLE 1 TO 4 OF REGULATION ( EEC ) NO 1353/73 AND ITS DETAILED RULES OF APPLICATION ; WHEREAS THESE PAYMENTS WERE MADE WITHOUT TAKING INTO CONSIDERATION THE MODIFICATIONS OF THE EXCHANGE RATES INTRODUCED IN COUNCIL REGULATION ( EEC ) NO 475/75 OF 27 FEBRUARY 1975 ON THE EXCHANGE RATES TO BE APPLIED IN AGRICULTURE ( 6 ) AND IN COUNCIL REGULATION ( EEC ) NO 557/76 OF 15 MARCH 1976 ON THE EXCHANGE RATES TO BE APPLIED IN AGRICULTURE AND REPEALING REGULATION ( EEC ) NO 475/75 ( 7 ) , APPLICABLE IN THE FEDERAL REPUBLIC OF GERMANY FROM 1 JUNE 1975 AND 15 MARCH 1976 RESPECTIVELY ; THIS REDUCES THE ELIGIBLE EXPENDITURE BY DM 131 895,72 TO AN AMOUNT OF DM 5 624 726,73 ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE REIMBURSE 50 % THEREOF , I.E . DM 2 812 363,36 ; WHEREAS A PROVISIONAL AMOUNT OF DM 2 611 694,10 WAS PAID WITH THE COMMISSION DECISION OF 20 DECEMBER 1979 ( 8 ) ; WHEREAS THE BALANCE TO BE PAID AMOUNTS TO DM 200 669,26 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FINAL CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE FEDERAL REPUBLIC OF GERMANY DURING THE YEARS 1978 AND 1979 ON PREMIUMS FOR THE CONVERSION OF DAIRY HERDS TO MEAT PRODUCTION AND OF DEVELOPMENT PREMIUMS FOR THE SPECIALIZED RAISING OF CATTLE FOR MEAT PRODUCTION SHALL BE DM 2 812 363,36 . THE BALANCE OF THE CONTRIBUTION , I.E . DM 200 669,26 SHALL BE PAID TO THE FEDERAL REPUBLIC OF GERMANY . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 22 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 295 , 30 . 12 . 1972 , P . 1 . ( 3 ) OJ NO L 141 , 28 . 5 . 1973 , P . 18 . ( 4 ) OJ NO L 30 , 4 . 2 . 1975 , P . 1 . ( 5 ) OJ NO L 283 , 19 . 10 . 1974 , P . 5 . ( 6 ) OJ NO L 52 , 28 . 2 . 1975 , P . 28 . ( 7 ) OJ NO L 67 , 15 . 3 . 1976 , P . 1 . ( 8 ) OJ NO L 28 , 5 . 2 . 1980 , P . 22 .